REPLACEMENT PROMISSORY NOTE


$6,000,000.00 Dated:  January 4, 2005
Indianapolis, Indiana


        FOR VALUE RECEIVED, the undersigned BIOANALYTICAL SYSTEMS, INC., an
Indiana corporation (the "Borrower"), hereby promises to pay to the order of
NATIONAL CITY BANK OF INDIANA, as successor to The Provident Bank ("Bank"), or
its assigns, at its principal office at Indianapolis, Indiana, or at such other
place as the holder hereof may designate in writing, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Six Million Dollars ($6,000,000), or so much thereof as may be advanced and
outstanding from time to time, together with interest on the unpaid principal
balance existing from time to time at the per annum rates and on the dates set
forth in the Agreement (hereinafter defined). The entire unpaid balance of
principal, and all accrued and unpaid interest thereon, shall be due and payable
on the Facility 1 Maturity Date, and Borrower shall make such mandatory
principal payments as are required to be made under the terms of Section 2.3 of
the Agreement.

        Bank shall, and is hereby authorized to, record in accordance with its
usual practice, the date and amount of each advance and each principal payment
hereunder.

        This Note is issued pursuant to, is entitled to the benefit of, and is
subject to the provisions of that certain Amended and Restated Credit Agreement
between Borrower and Bank dated of even date herewith (as the same may be
amended from time to time, the "Agreement"). Advances under this Note shall be
made in accordance with the Agreement. The Agreement, among other things,
contains a description of the collateral securing this Note, the definitions of
the proper nouns used herein and provisions for acceleration of the maturity
hereof upon the happening of certain stated events.

        Subject to the terms of the Agreement, Borrower may borrow, prepay,
reborrow and repay the principal amount of this Note at any time and from time
to time.

        If Borrower fails to make the payment of any installment of principal or
interest, as provided in the Agreement, when due, or upon the occurrence of any
other Default, then in any of such events, or at any time thereafter prior to
such Default being cured, the entire principal balance of this Note, and all
accrued and unpaid interest thereon, irrespective of the maturity date specified
herein, together with reasonable attorneys' fees and other costs incurred in
collecting or enforcing payment or performance hereof and with interest from the
date of Default on the unpaid principal balance hereof at the Default rate
specified in the Agreement, shall, at the election of the holder hereof (except
as otherwise provided for automatic acceleration on the occurrence of certain
Defaults specified in the Agreement), and without relief from valuation and
appraisement laws, become immediately due and payable.

        If any payment is not received by Bank within ten (10) days after its
due date, Bank may assess and Borrower agrees to pay a late fee equal to the
greater of: (a) five percent (5%) of the past due amount, or (b) Twenty Dollars
($20.00). This late fee shall be in addition to, and not in lieu of, any other
remedy Bank may have and is in addition to any reasonable fees and charges of
any attorneys which Bank is entitled to employ, whether authorized herein or by
law.

--------------------------------------------------------------------------------

Page 1 of a Note containing Two Pages dated January 4, 2005 from BIOANALYTICAL
SYSTEMS, INC. to NATIONAL CITY BANK OF INDIANA.

        Borrower and all endorsers, guarantors, sureties, accommodation parties
hereof and all other parties liable or to become liable for all or any part of
this indebtedness, severally waive demand, presentment for payment, notice of
dishonor, protest and notice of protest and expressly agree that this Note and
any payment coming due under it may be extended or otherwise modified from time
to time without in any way affecting their liability hereunder.

        This Note completely replaces that certain Promissory Note dated October
29, 2002 from Borrower to Bank in the face amount of $6,000,000, and continues
to represent the same indebtedness as evidenced by such Promissory Note.

        This Note shall be construed according to and governed by the laws of
the State of Indiana. Notice of acceptance of this Note is hereby waived by
Borrower.

        Any action, claim, counterclaim, crossclaim, proceeding, or suit,
whether at law or in equity, whether sounding in tort, contract, or otherwise at
any time arising under or in connection with this Note or any other Loan
Document, the administration, enforcement, or negotiation of this Note or any
other Loan Document, or the performance of any obligation in respect of this
Note or any other Loan Document (each such action, claim, counterclaim,
crossclaim, proceeding, or suit, an "Action") may be brought in any federal or
state court located in Marion County, Indiana. Borrower hereby unconditionally
submits to the jurisdiction of any such court with respect to each such Action
and hereby waives any objection Borrower may now or hereafter have to the venue
of any such Action brought in any such court. BORROWER HEREBY, AND EACH HOLDER
OF THIS NOTE, BY TAKING POSSESSION HEREOF, KNOWINGLY AND VOLUNTARILY WAIVES JURY
TRIAL IN RESPECT OF ANY ACTION.

        IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its
duly authorized officer as of the day and year first hereinabove written.

  BIOANALYTICAL SYSTEMS, INC.



By:  /s/  Michael R. Cox

--------------------------------------------------------------------------------


Its:  VP — Finance

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Page 2 of a Note containing Two Pages dated January 4, 2005 from BIOANALYTICAL
SYSTEMS, INC. to NATIONAL CITY BANK OF INDIANA.